Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 23, 2019

                                     No. 04-19-00101-CV

                                  IN RE Z.A.F. AND Z.R.F,
                                         Appellant

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00277
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       On June 26, 2019, the Department requested additional time to file a brief in response to
appellant’s pro se brief. On July 2, 2019, this court granted the Department’s motion and ordered
the Department’s response brief due July 16, 2019. The Department has not filed its response.
We therefore ORDER that if the Department’s response brief is not filed by July 29, 2019, this
appeal will be submitted without a response brief.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court